Citation Nr: 0810408	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-36 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to VA payment of attorney fees based on a June 
19, 2002 Board of Veterans' Appeals decision which granted 
service connection for post traumatic stress disorder (PTSD) 
and resulted in a retroactive award of benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.  The appellant was the veteran's 
representative.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 attorney fee eligibility 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The appellant and the veteran entered into an attorney 
fee agreement on March 21, 2001 to appeal a December 2000 
decision of the Board that denied the veteran's application 
to reopen a claim of service connection for PTSD.

2.  On March 28, 2001 the appellant submitted the March 2001 
fee agreement to the office of the VA's General Counsel; it 
was received by the office of the VA's General Counsel later 
in March 2001.

3.  By an Order of the Court dated May 8, 2001, the December 
2000 Board decision was vacated by the U. S. Court of Appeals 
for Veterans Claims (Court), and the matter was remanded to 
the Board.

4.  In a decision dated June 19, 2002, the Board reopened the 
veteran's PTSD claim and granted service connection for the 
disability, and a July 2002 rating decision assigned a rating 
of 100 percent for the veteran's PTSD, effective from 
November 3, 1997.




CONCLUSION OF LAW

The criteria for entitlement to VA payment of attorney fees 
based on a June 19, 2002 Board of Veterans' Appeals decision 
which granted service connection for PTSD and resulted in a 
retroactive award of benefits have not been met.  38 C.F.R. § 
20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1998 the RO denied the veteran's application to 
reopen a claim of service connection for PTSD.  The veteran 
appealed to the Board, which issued a decision in December 
2000 that also denied the veteran's application to reopen a 
claim of service connection for PTSD.

The appellant and the veteran entered into an attorney fee 
agreement dated as executed on March 21, 2001 whereby a 
contingent fee in the amount of 20 percent of the total past 
due benefits payable to the veteran from any award or 
settlement granted to the veteran pursuant to his claim was 
to be paid directly to the attorney by VA.

By an Order dated May 8, 2001, the Court of Appeals for 
Veterans Claims vacated the Board's December 2000 decision 
and remanded the matter to the Board for further 
consideration.  

By a decision dated June 19, 2002, the Board reopened the 
veteran's claim and granted service connection for PTSD.  A 
July 2002 rating decision assigned a rating of 100 percent 
for the veteran's PTSD, effective from November 3, 1997.  
This resulted in an award of past due benefits.

Internal correspondence (Board emails) dated July 11, 2002 
reveals that a search undertaken by personnel from the Board 
at that time revealed no "attorney-fee file" of record.

In August 2002 the veteran was paid an award ($108,952) based 
on the grant of benefits per the June 2002 Board decision and 
the July 2002 RO decision which implemented the June 2002 
Board decision.  No amount was withheld by VA for payment of 
attorney fees.

In a March 2006 Attorney Fee Eligibility Decision, the RO 
determined that the appellant was not eligible to payment of 
attorney fees from VA past due benefits resulting from the 
grant of service connection for PTSD and the 100 percent 
evaluation awarded in the July 2002 rating decision.  The RO 
determined that the appellant was not eligible for attorney 
fees for the reason that "an attorney fee agreement was not 
found on file with the Board of Veterans' Appeals."

A claimant and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of a successful appeal to the 
Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court.  VA will honor such an 
agreement only if: (1) The total fee payable (excluding 
expenses) does not exceed 20 percent of the total amount of 
the past-due benefits awarded; (2) The amount of the fee is 
contingent on whether the claim is resolved in a manner 
favorable to the claimant; and (3) The award of past-due 
benefits results in a cash payment to a claimant from which 
the fee may be deducted.  38 C.F.R. § 20.609(h)(1).

A copy of the fee agreement must be filed with the Board 
within 30 days of its execution.  38 C.F.R. § 20.609(g).

The appellant does not contest the fact that he had not sent 
a copy of the fee agreement directly to the Board as required 
by 38 C.F.R. § 20.609(g).  He does assert, however, and the 
evidence does show that a copy of the fee agreement was sent 
on March 28, 2001 to VA's Office of the General Counsel, and 
was received by that office later in March 2001.

The appellant has essentially argued that his sending of the 
fee agreement to VA's Office of the General Counsel 
constituted substantial compliance with 38 C.F.R. 
§ 20.609(g).  Further, he also argues that the Board and VA 
were aware of the fee agreement prior to the June 2002 Board 
decision and July 2002 RO rating decision and thus, most 
importantly, before the August 2002 release of funds to the 
veteran.  

In support of his case, the appellant asserts that the Board 
would have had a copy of the fee agreement in connection with 
the May 2001 U. S. Court of Appeals for Veterans Claims Order 
that vacated the Board's December 2000 decision and remanded 
the matter to the Board.  It is asserted that, at the very 
least, VA knew that the appellant was the veteran's attorney 
prior to the issuance of the Board's June 2002 decision.  In 
this regard, the Board notes that the June 19, 2002 Board 
decision in question clearly lists the appellant as the 
veteran's attorney in that case.

Substantial compliance, also known as the substantial-
performance doctrine, is an equitable rule that states that 
if a good-faith attempt to perform does not precisely meet 
the terms of the agreement, the agreement will still be 
considered complete if the essential purpose of the contract 
is accomplished.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 127 (2005) (using Black's Law Dictionary to define 
terms).

The Board finds that the substantial compliance doctrine is 
not applicable in this case with regard to a specific time 
limit for the filing of an attorney fee agreement with the 
Board, as set forth in 38 C.F.R. § 20.609(g).  To apply such 
a doctrine to the provisions of 38 C.F.R. § 20.609(g) would 
result in an open-ended, imprecise and subjective time limit, 
rendering the time limit without effect.  As such, even if it 
is conceded that the Board knew or should have known of the 
attorney-fee agreement in this case prior to the release of 
funds to the veteran in August 2002, it is dispositive that 
the record does not establish that the Board had knowledge of 
the fee-agreement within thirty days after execution of the 
attorney fee agreement, as prescribed by 38 C.F.R. § 
20.609(g).  Further, the Board finds that the doctrine of 
equitable tolling is also not for application in this case.  
The record does not establish, and the appellant does not 
contend, that there was any extraordinary circumstance that 
precluded timely compliance with the provisions of 38 C.F.R. 
§ 20.609(g).  It is significant to note that, in Gilbert v. 
Secretary of Health and Human Services, 51 F. 3d. 254 (Fed. 
Cir. 1995), the Federal Circuit rejected that ordinary 
attorney negligence, such as missing a filing deadline, may 
serve as a basis for equitable tolling.  

In view of the foregoing, the Board finds that entitlement to 
VA payment of attorney fees based on a June 19, 2002 Board of 
Veterans' Appeals decision which granted service connection 
for PTSD and resulted in a retroactive award of benefits is 
not warranted.


ORDER

Entitlement to VA payment of attorney fees based on a June 
19, 2002 Board of Veterans' Appeals decision, which granted 
service connection for PTSD and resulted in a retroactive 
award of benefits, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


